UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1182


SHAUN BROWN; JENEVER BROWN; JOBS VIRGINIA COMMUNITY
DEVELOPMENT CORPORATION, JOBS, (JOBS),

                    Plaintiffs - Appellants,

             v.

UNITED STATES DEPARTMENT OF AGRICULTURE, (USDA); WILLIAM
STRONG, in his official and individual capacity; VIRGINIA DEPARTMENT OF
HEALTH, (VDH),

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-01377-LO-MSN)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shaun Brown and Jenever Brown, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaun Brown, Jenever Brown, and Jobs Virginia Community Development Corp.

seek to appeal the district court’s order denying their motion to appoint counsel. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Appellants

seek to appeal is neither a final order nor an appealable interlocutory or collateral order.

See Miller v. Simmons, 814 F.2d 962, 965 (4th Cir. 1987) (holding “that orders denying

motions for appointment of counsel in civil cases are not subject to interlocutory

appeals”). * Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




       *
         Although the district court dismissed the complaint with prejudice before we
considered this appeal, the doctrine of cumulative finality does not cure the jurisdictional
defect. Equip. Fin. Grp. v. Traverse Comput. Brokers, 973 F.2d 345, 347-48 (4th Cir.
1992) (holding that doctrine of cumulative finality only applies where order appealed could
have been certified under Fed. R. Civ. P. 54(b)); see In re Bryson, 406 F.3d 284, 288 (4th
Cir. 2005) (noting that “a premature notice of appeal from a clearly interlocutory decision”
cannot be saved under doctrine of cumulative finality (internal quotation marks omitted)).

                                             2